Citation Nr: 1132234	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right hip, back, knees wrist and feet, claimed as secondary to Reiter's syndrome with conjunctivitis.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from July 1959 to August 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, denied the Veteran's claim on appeal.  The Veteran filed a notice of disagreement (NOD) in October 2008.  The RO issued a statement of the case (SOC) in March 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2009.  

In April 2010, the RO issued a supplemental statement of the case (SSOC) reflecting the continued denial of the claim.

In October 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; in June 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; transcripts of both hearings are of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The first clinical evidence of degenerative joint disease was many years after service, and the only competent opinion to address  the question of etiology does not support a finding that there exists a medical relationship between current degenerative joint disease and either service or service-connected to Reiter's syndrome with conjunctivitis.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the right hip, back, knees wrist and feet, claimed as secondary to Reiter's syndrome with conjunctivitis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2008 pre-rating letter, the RO provided notice to the appellant regarding what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's  assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2008 RO rating decision reflects the initial adjudication of the claim after issuance of that letter.  Hence, the February 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and reports of VA examinations in December 2004, November 2006, November 2009 and July 2010.  Also of record and considered in connection with the appeal are the transcripts of the Veteran's October 2009 RO hearing and June 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no further action on the claim on appeal, prior to appellate consideration, is warranted

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such any error is deemed harmless and does not preclude appellate consideration of any of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis of the denial, as noted below, any further discussion of the amendment is unnecessary.]

At the outset, the Board notes, that the Veteran does not specifically contend, and the record does not support a finding, that his degenerative joint disease of the right hip, back, knees wrist and feet was present in service, or within the first post-service year.  Service treatment records are unremarkable for any complaints, findings, diagnosis or injury pertinent to any joint in question, and (as noted below) the first evidence of degenerative joint disease of the right hip, back, knees wrist and feet was many years after the Veteran's service.  These facts tend to weigh against a claim based on direct or presumptive service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, in this case, the Veteran contends that his degenerative joint disease of the right hip, back, knees wrist and feet is secondary to his service-connected Reiter's syndrome with conjunctivitis. 

VA treatment records dated through February 2008 document the treatment the Veteran received for his Reiter's syndrome with conjunctivitis and other disorders.

In December 2004, the Veteran underwent VA spine examination for Reiter's syndrome.  The examiner noted the Veteran had received treatment in January 2004 for various joint complaints which had resolved; the Veteran continued to experience occasion hip pain.  On examination, the Veteran was diagnosed with degenerative disc disease and osteoarthritic change from C3 through T1 and minimal grade I anterolisthesis of C6 on C7, likely degenerative in nature.  Also diagnosed was degenerative changes in the acromioclavicular joint of the left shoulder.  The examiner opined that it was less likely that the Veteran's joint complaints were due to Reiter's syndrome and more likely that they were due to degenerative joint disease.

The report of a November 2006 VA joints examination reflects an opinion that the Veteran's multiple joint complaints were likely due to degenerative joint disease and less likely due to a diagnosis of Reiter's syndrome.  In an October 2007 VA treatment record, the physician indicated that he thought the Veteran's symptoms were probably due to degenerative joint disease and not due to Reiter's syndrome.

During the October DRO hearing, the Veteran generally testified about his history of various joint complaints, the medications he takes, and what he has read about the symptoms associated with Reiter's syndrome.  He also testified that a VA x-ray technician told him that MRI and x-ray findings are related to Reiter's syndrome.

In a report of a November 2009 VA joints examination, the Veteran complained of pain in his right hip/groin.  The Veteran also complained of a 15-year history of knee pain; a history of wrist pain since the 1960s; a history of feet pain since 1968; and, a history of right sided back pain which included the right hip pain.  

On examination, the diagnoses were: right hip degenerative changes/mechanical pain, as likely as not a residual of lifelong pes planus, advancing age, obesity and employment; bilateral wrist degenerative changes with onset after discharge from the military, as likely as not related to multiple gout attacks as subjectively reported (no evidence of a chronic wrist condition stemming from service); severe lumbar spine degenerative changes/spinal stenosis, less likely related to Reiter's syndrome (the examiner explained that sacroilitis was the usual spinal condition related to Reiter's syndrome and there was no evidence of a finding of sacroilitis); mechanical knee pain onset after service, likely related to lifelong pes planus, advancing age and stress from obesity; and, pre-existing pes planus.  

The examiner concluded that, in general, there was no claims file evidence of any chronic inflammatory arthritis related to Reiter's syndrome leading to the Veteran's degenerative changes.  The examiner explained that the Veteran's prior employment as a trucker, pre-military motor vehicle accident, pre-existing pes planus and recurring gout attacks were the more likely explanation for the Veteran's current knee, feet, right hip and bilateral hip pain; the pre-existing pes planus likely contributed to the Veteran's chronic low back pain.  In the July 2010 VA joints examination, the examiner referred to the previous November 2009 examination findings and opinions.

Thus, the only medical opinion to address the etiology of the degenerative joint disease of the right hip, back, knees wrist and feet first diagnosed many years post-service-that of the November 2009 VA examiner-does not support the claim.  As indicated, the November 2009 VA examiner has attributed the degenerative joint disease of the right hip, back, knees wrist and feet to the Veteran's prior employment as a trucker, pre-military motor vehicle accident, pre-existing pes planus and recurring gout attacks.  In the report of the July 2010 VA joints examination, the examiner deferred to the previous findings, opinions and conclusions.  

The Board also points out that neither the Veteran nor his representative has presented or identified any medical evidence or opinion that actually supports the claim.  In the this regard, the Board acknowledges the Veteran's testimony, advanced during the October 2009 DRO hearing, as to what a VA x-ray technician told him about the relationship between his MRI and x-rays and his Reiter's syndrome.  To whatever extent the Veteran's suggests that the x-ray technician medically related his current degenerative joint disease to his Reiter's syndrome, the Board points out that no such opinion is reflected in any VA records, and the Veteran's assertions of what a medical professional told him is not actually a medical opinion; hence, his assertions in this regard do not constitute competent evidence of the required nexus.  See Robinette v. Brown, 8 Vet. App. 69 (1995).


Furthermore, as regards any direct assertions by the Veteran and/or his representative as to the etiology of current degenerative joint disease of the right hip, back, knees wrist and feet, the Board finds that such assertions provide no basis for allowance of the claim.  Matters of diagnosis and medical etiology of current degenerative joint disease are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative opinion on the medical matter on which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.  

For all the foregoing reasons, the Board finds that the claim for service connection for degenerative joint disease of the right hip, back, knees wrist and feet, claimed as secondary to Reiter's syndrome with conjunctivitis, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for degenerative joint disease of the right hip, back, knees wrist and feet, claimed as secondary to Reiter's syndrome with conjunctivitis, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


